          Case 3:20-cr-00271-SI       Document 12       Filed 03/22/21    Page 1 of 1




SCOTT ERIK ASPHAUG, OSB #833674
Acting United States Attorney
District of Oregon
PARAKRAM SINGH, OSB #134871
Assistant United States Attorney
Parakram.Singh@usdoj.gov
1000 SW Third Avenue, Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America


                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON


UNITED STATES OF AMERICA                             3:20-cr-00271-SI

              v.                                     MOTION TO DISMISS
                                                     INFORMATION WITH PREJUDICE
JOSSLYNN KREUTZ,

              Defendant.


       The United States of America respectfully moves this Court, pursuant to Rule 48(a) of

the Federal Rules of Criminal Procedure, for an order dismissing with prejudice the Information

filed July 24, 2020, charging defendant with Failing to Obey a Lawful Order.

       The government seeks this dismissal in the interest of justice.

Dated: March 22, 2021                                Respectfully submitted,


                                                     SCOTT ERIK ASPHAUG
                                                     Acting United States Attorney

                                                     s/ Parakram Singh
                                                     PARAKRAM SINGH, OSB #134871
                                                     Assistant United States Attorney


Motion to Dismiss Information                                                                Page 1
                                                                                     Revised March 2018
